          Case 1:20-cr-00135-JMF Document 192 Filed 08/07/20 Page 1 of 2




NEW JERSEY OFFICE                                                                NEW YORK OFFICE
130 POMPTON AVENUE                                                               48 WALL STREET – 5 FL.
                                                                                                    TH


VERONA NJ 07044                                                                  NYC, NY 10005
(973) 239-4300                                                                  (646) 779-2746


                                       LORRAINE@LGRLAWGROUP.COM
                                          WWW.LGAULIRUFO.COM
                                         FAX: (973) 239-4310

                                               _________


Via ECF
                                                                                 July 31, 2020
Hon. Jesse M. Furman
United States District Court Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

                      Re: United States v Arguendas (Jacobb Padin)
                          20 Cr. 135 (JMF)

Dear Judge Furman:

        Your Honor ordered the temporary release of Jacobb Padin on April 8, 2020, because of
the threat that COVID-19 posed to his health at the jail. According to his Pretrial Service Officer,
Bernisa Mejia, Mr. Padin has been fully compliant with the terms of his temporary release. Mr.
Padin has sought and obtained two extensions of his temporary release and currently seeks an
extension until August 31, 2020, because of the ongoing pandemic in our country.

        Our country continues to face unprecedented challenges from the coronavirus pandemic,
with the number of cases across the country continuing to rise. There was an increase in over
65,000 new cases in the United States in a single day, just two days ago, on July 29, 2020, as
well as 1417 deaths attributable to the virus on that same day.1 As of July 21, at least 100,000
people in prison contracted the coronavirus2, and there have been 713 prisoner deaths attributable
to COVID-19. And in the last few weeks in federal prisons there have been major outbreaks of


1
 https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html
2
 https://www.msnbc.com/rachel-maddow-show/texas-now-home-three-worst-federal-prison-coronavirus-outbreaks-
n1234652 (citing a New York Times web article: https://www.nytimes.com/interactive/2020/us/coronavirus-us-
cases.html (updated July 30, 2020)
          Case 1:20-cr-00135-JMF Document 192 Filed 08/07/20 Page 2 of 2




COVID-19 in three federal prisons in Texas (Seagoville with 1,132 confirmed cases of COVID-
19; FMC Carswell with 509 inmates; and FCI Beaumont with 468 infected inmates).3 Moreover,
a federal prison in New Jersey, Fairton FCI, recently had 103 new cases.4 The BOP is currently
still in Phase 7 of its COVID-19 Action Plan, which extends Phase 6, to curtail the spread of
COVID-19,5 yet, the number of new COVID-19 cases around the country breaks records daily,
and we have seen major outbreaks in federal jails as well.

        Because of this, and in light of his severe asthma, Mr. Padin respectfully requests that
Your Honor extend his temporary release until August 31, 2020. Mr. Padin’s Pretrial Service
Officer Bernisa Mejia takes no position on his request and Andrew Chan, AUSA, responded
“[f]or the reasons stated in its prior oppositions (Docket Nos. 54, 71, 139, 159), the Government
respectfully opposes the defendant’s request for an extension of his temporary release.”

        Your Honor’s time and consideration of this request is greatly appreciated.

                                                                                Respectfully submitted,
                                                                                   s/
                                                                                Lorraine Gauli-Rufo
                                                                                Attorney for Jacobb Padin

cc: Andrew Chan, AUSA
    Jaclyn Wood, AUSA
    Bernisa Mejia, PTSO (via email)




                 Application GRANTED. The Clerk of Court is directed to terminate ECF No. 186.

                                                   SO ORDERED.




                                                   August 7, 2020




3
  https://www.newsweek.com/americas-3-largest-coronavirus-prison-outbreaks-located-texas-have-infected-over-
2100-inmates-1519440 (July 21, 2020)
4
  https://www.bop.gov/coronavirus/ (Accessed July 30, 2020)
5
  Covid-19 Action Plan: Phase 7, Federal Bureau of Prisons (updated May 20, 2020),
https://www.bop.gov/resources/news/20200520_covid-19_phase_seven.jsp/.
